—In an action to recover damages for defamation and violation of Labor Law § 740, the defendant Central Queens Day Surgical Center Corp. d/b/a Surgi-Center appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated August 31, 1998, as denied that branch of its *510motion which was to dismiss the cause of action pursuant to Labor Law § 740 insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There exists a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff’s employment with the appellant was terminated in retaliation for his disclosing, or threatening to disclose, to a supervisor or to a public body an activity, policy, or practice of the employer that was in violation of the Department of Health Code Rules and Regulations (see, Bordell v General Elec. Co., 88 NY2d 869). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.